                                 UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF WASHINGTON
                                         SEATTLE DIVISION

  In re:                                           §       Case No. 17-13504-CMA
                                                   §
  GILMAN GALLERY INC.                              §
                                                   §
                                                   §
                      Debtor(s)                    §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          Edmund Wood, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $2,734.65                Assets Exempt:      NA
(without deducting any secured claims)



Total Distributions to                                 Claims Discharged
Claimants:                        $4,724.71            Without Payment:    NA

Total Expenses of
Administration:                   $26,887.02


        3)      Total gross receipts of $31,611.73 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $0.00 (see Exhibit 2), yielded net receipts of $31,611.73 from the
liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)


 Case 17-13504-CMA               Doc 99   Filed 02/15/19    Ent. 02/15/19 15:54:08    Pg. 1 of 12
                                   CLAIMS           CLAIMS             CLAIMS               CLAIMS
                                 SCHEDULED         ASSERTED           ALLOWED                PAID
  Secured Claims
  (from Exhibit 3)                      $0.00               $1.00              $0.00               $0.00
  Priority Claims:
      Chapter 7
      Admin. Fees and                     NA         $26,887.02           $26,887.02         $26,887.02
      Charges
       (from Exhibit 4)
      Prior Chapter
      Admin. Fees and                     NA                $0.00              $0.00               $0.00
      Charges (from
      Exhibit 5)
      Priority
      Unsecured                    $12,850.00        $26,467.41           $13,204.83          $4,724.71
      Claims
      (From Exhibit 6)
  General Unsecured
  Claims (from                    $323,067.53       $482,841.02         $287,316.01                $0.00
  Exhibit 7)
           Total
     Disbursements                $335,917.53       $536,196.45         $327,407.86          $31,611.73


       4). This case was originally filed under chapter 7 on August 9, 2017. The case was
  pending for 18 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 02/05/2019                              By:    /s/ Edmund Wood
                                                        /Ed    Trustee
                                                        mu
                                                        nd
                                                        Wo
                                                        od

  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-7-TDR (10/1/2010)


 Case 17-13504-CMA               Doc 99    Filed 02/15/19     Ent. 02/15/19 15:54:08       Pg. 2 of 12
                                                  EXHIBITS TO
                                                 FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                          DESCRIPTION                                    UNIFORM                          AMOUNT
                                                                        TRAN. CODE                       RECEIVED
2013 Subaru Outback                                                       1129-000                        $11,000.00
Wells Fargo Checking x0981                                                1129-000                        $10,063.73
Travelers Property Casualty LC Agency refund                              1229-000                           $520.00
P. Biallas preference settlement                                          1241-000                        $10,000.00
Refund from USPS                                                          1290-000                            $28.00
TOTAL GROSS RECEIPTS                                                                                      $31,611.73

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES
 NONE


EXHIBIT 3 – SECURED CLAIMS
NONE
 CLAIM      CLAIMANT     UNIFORM                         CLAIMS               CLAIMS   CLAIMS              CLAIMS
NUMBER                  TRAN. CODE                    SCHEDULED             ASSERTED ALLOWED                 PAID
     21       Independence            4210-000                  $0.00               $1.00        $0.00            $0.00
              Bank
TOTAL SECURED CLAIMS                                            $0.00               $1.00        $0.00            $0.00


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

       PAYEE                UNIFORM              CLAIMS              CLAIMS             CLAIMS             CLAIMS
                           TRAN. CODE         SCHEDULED            ASSERTED           ALLOWED                PAID
Edmund Wood,                 2100-000                     NA            $3,911.17       $3,911.17          $3,911.17
Trustee
Edmund Wood,                 2200-000                     NA              $98.99             $98.99           $98.99
Trustee
International Sureties,      2300-000                     NA               $2.79              $2.79               $2.79
Ltd
First Sound Bank             2600-000                     NA             $836.32            $836.32          $836.32
David A. Gebben,             3210-000                     NA         $12,908.00        $12,908.00         $12,908.00
Attorney for Trustee
David A. Gebben,             3220-000                     NA              $66.50             $66.50           $66.50
Attorney for Trustee
Quackenbush Hansen           3410-000                     NA            $7,714.00       $7,714.00          $7,714.00
& Cogar, CPAs,
PLLC, Accountant for
Trustee
Quackenbush Hansen           3420-000                     NA             $249.25            $249.25          $249.25
& Cogar, CPAs,
PLLC, Accountant for
Trustee
UST Form 101-7-TDR (10/1/2010)


 Case 17-13504-CMA                 Doc 99    Filed 02/15/19        Ent. 02/15/19 15:54:08             Pg. 3 of 12
James G. Murphy Co.          3610-000               NA            $1,100.00           $1,100.00        $1,100.00
- auctioneer
commission,
Auctioneer for Trustee
TOTAL CHAPTER 7 ADMIN. FEES AND                     NA           $26,887.02       $26,887.02          $26,887.02
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

 CLAIM          CLAIMANT            UNIFORM          CLAIMS            CLAIMS            CLAIMS        CLAIMS
NUMBER                             TRAN. CODE     SCHEDULED          ASSERTED          ALLOWED           PAID
     19       Darlene Cohen          5300-000               $0.00     $12,850.00              $0.00       $0.00
     22       Internal Revenue       5800-000               $0.00      $1,624.93              $0.00       $0.00
              Service -
              Philadelphia
    22A       Internal Revenue       5800-000               $0.00      $1,624.93          $2,837.28    $1,015.18
              Service -
              Philadelphia
     33       WA Department          5800-000               $0.00     $10,059.66         $10,059.66    $3,599.36
              of Revenue
     53       Wa. State Dept.        5800-000               $0.00        $307.89           $307.89      $110.17
              Labor and
              Industries
              Darlene Cohen          5800-000        $12,850.00               $0.00           $0.00       $0.00
              Internal Revenue       5800-000               $0.00             $0.00           $0.00       $0.00
              Service
              Internal Revenue       5800-000               $0.00             $0.00           $0.00       $0.00
              Service
TOTAL PRIORITY UNSECURED CLAIMS                      $12,850.00       $26,467.41         $13,204.83    $4,724.71


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM          CLAIMANT            UNIFORM         CLAIMS            CLAIMS            CLAIMS         CLAIMS
NUMBER                             TRAN. CODE    SCHEDULED          ASSERTED          ALLOWED            PAID
     1        Sandy Marshall         7100-000            $0.00       $2,781.80           $2,781.80        $0.00
     2        J&M Inventory,         7100-000            $0.00         $667.35            $667.35         $0.00
              LLC
     3        Carina Sanchez         7100-000            $0.00         $117.02            $117.02         $0.00
     4        Larisa and             7100-000            $0.00         $511.88            $511.88         $0.00
              Alexander
              Golovan
     5        Daniel T.              7100-000            $0.00       $1,500.00           $1,500.00        $0.00
              Anderson
     6        Diana C. Martin /      7100-000            $0.00         $948.47            $948.47         $0.00
              Pickwick House
              Antiques

UST Form 101-7-TDR (10/1/2010)


 Case 17-13504-CMA                Doc 99   Filed 02/15/19    Ent. 02/15/19 15:54:08               Pg. 4 of 12
     7        Marsha                 7100-000           $0.00       $650.00       $650.00       $0.00
              Carvallho-Chun /
              Character
              Collectibles
    8A        Charles                7100-000           $0.00       $356.51       $356.51       $0.00
              Eberhardy
     8        Charles                7100-000           $0.00       $401.06          $0.00      $0.00
              Eberhardy /
              Antique-Ible
     9        TVI, Inc.              7100-000       $37,106.44    $89,929.68    $89,929.68      $0.00
     10       Stanley Access         7100-000         $199.57       $199.57       $199.57       $0.00
              Technologies
     11       Hutchinson &           7100-000        $3,442.33     $3,250.00     $3,250.00      $0.00
              Walter, PLLC
     12       Scarlett Cava /        7100-000           $0.00      $1,009.81     $1,009.81      $0.00
              Imagination
     13       Scarlett Cava /        7100-000           $0.00      $1,009.81     $1,009.81      $0.00
              Imagination
     14       Pam Biallas            7100-000           $0.00       $328.24       $328.24       $0.00
              (Cougar
              Mountain Group)
     15       Marsha Carvalho        7100-000           $0.00       $650.00       $650.00       $0.00
              / Character
              Coolectibles
     16       HMM Works              7100-000           $0.00          $0.00         $0.00      $0.00
              LLP
     17       Pamela Lee             7100-000        $4,584.14     $4,585.14         $0.00      $0.00
              Biallas
    17A       Pamela Lee             7100-000           $0.00     $14,585.14    $14,585.14      $0.00
              Biallas
     18       Kimey L. Cox /         7100-000           $0.00       $284.65       $284.65       $0.00
              Paris Market Chic
    19a       Darlene Cohen          7100-000           $0.00     $57,150.00         $0.00      $0.00
     20       HMM Works              7100-000           $0.00       $912.66       $912.66       $0.00
              LLP
    21a       Independence           7100-000           $0.00    $133,224.43         $0.00      $0.00
              Bank
    22u       Internal Revenue       7100-000           $0.00       $200.00       $200.00       $0.00
              Service -
              Philadelphia
     23       HMMWORKS,              7100-000           $0.00       $912.66       $912.66       $0.00
              LLC
     24       KSI Architecture       7100-000           $0.00     $11,505.66    $11,505.66      $0.00
              & Planning
     25       Schlemlein Goetz       7100-000       $11,406.40    $11,800.48    $11,800.48      $0.00
              Fick & Scruggs,
              PLLC
     26       Independence           7100-000           $0.00    $133,225.43   $133,225.43      $0.00
              Bank
     27       Cynthia Martino        7100-000           $0.00       $725.89       $725.89       $0.00

UST Form 101-7-TDR (10/1/2010)


 Case 17-13504-CMA                Doc 99   Filed 02/15/19   Ent. 02/15/19 15:54:08      Pg. 5 of 12
     28       HMMWORKS,               7200-000            $0.00      $912.66       $912.66       $0.00
              LLC
     29       Patsy Gibb              7200-000            $0.00      $110.00       $110.00       $0.00
     30       1816 221ST PL           7200-000            $0.00      $225.00       $225.00       $0.00
              NE
     31       Janice Cromwell         7200-000            $0.00       $46.00        $46.00       $0.00
     32       Merrilee George         7200-000            $0.00       $78.95        $78.95       $0.00
     34       Sue Zimmerman           7200-000            $0.00      $167.87       $167.87       $0.00
     35       Elizabeth Philips       7200-000            $0.00       $37.50        $37.50       $0.00
     36       Carol Kennedy           7200-000            $0.00     $1,009.70     $1,009.70      $0.00
              (#1298)
     37       Kathy Baker             7200-000            $0.00      $297.77       $297.77       $0.00
     38       Heather Lewis           7200-000            $0.00      $357.88       $357.88       $0.00
     39       Judith and Garrett      7200-000            $0.00      $116.12       $116.12       $0.00
              Schwartz
     40       Diane E George          7200-000            $0.00      $499.57       $499.57       $0.00
     41       Chris Woodworth         7200-000            $0.00      $257.15       $257.15       $0.00
     42       360 NW                  7200-000            $0.00      $210.37       $210.37       $0.00
              Dogwood Street
     43       Jane Emily Ulrich       7200-000            $0.00      $245.00       $245.00       $0.00
     44       David McGhee            7200-000            $0.00      $166.88       $166.88       $0.00
    45w       Andrea Macaione         7200-000            $0.00      $244.80       $215.42       $0.00
    45d       Andrea Macaione         7200-000            $0.00      $135.00          $0.00      $0.00
     46       William N.              7200-000            $0.00      $441.49       $441.49       $0.00
              Taylor
     47       Annie Proulx            7200-000            $0.00     $1,900.00     $1,900.00      $0.00
     48       Joellen Monson          7200-000            $0.00       $15.75        $15.75       $0.00
     49       Susan Mochizuki         7100-000            $0.00      $879.25       $879.25       $0.00
     50       Wilma Phillips          7200-000            $0.00      $217.50       $217.50       $0.00
     51       Barbara Ecola           7200-000            $0.00      $188.75       $188.75       $0.00
     52       Stephen Bucklew         7200-000            $0.00      $215.31       $215.31       $0.00
              DBA SPB
              Woodworks
     54       M Leslie Decker         7200-000            $0.00      $441.41       $441.41       $0.00
              Bank of America         7100-000       $18,686.53         $0.00         $0.00      $0.00
              Darlene Cohen           7100-000       $57,150.00         $0.00         $0.00      $0.00
              Indendence Bank         7100-000      $134,022.95         $0.00         $0.00      $0.00
              KSI Architecture        7100-000       $10,479.04         $0.00         $0.00      $0.00
              & Plng.
              Savers, Inc.            7100-000            $0.00         $0.00         $0.00      $0.00
              Travelers               7100-000        $1,022.00         $0.00         $0.00      $0.00
              Wells Fargo Bank        7100-000       $44,968.13         $0.00         $0.00      $0.00
TOTAL GENERAL UNSECURED CLAIMS                      $323,067.53   $482,841.02   $287,316.01      $0.00




UST Form 101-7-TDR (10/1/2010)


 Case 17-13504-CMA                 Doc 99   Filed 02/15/19   Ent. 02/15/19 15:54:08      Pg. 6 of 12
UST Form 101-7-TDR (10/1/2010)


 Case 17-13504-CMA               Doc 99   Filed 02/15/19   Ent. 02/15/19 15:54:08   Pg. 7 of 12
                                                                                                  FORM 1
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                      Page No:       1              Exhibit 8
                                                                                               ASSET CASES

Case No.:                     17-13504-CMA                                                                                                                           Trustee Name:                                   Edmund J. Wood
Case Name:                    GILMAN GALLERY INC.                                                                                                                    Date Filed (f) or Converted (c):                08/09/2017 (f)
For the Period Ending:        2/5/2019                                                                                                                               §341(a) Meeting Date:                           09/07/2017
                                                                                                                                                                     Claims Bar Date:                                12/22/2017

                                  1                                                   2                               3                                    4                           5                                            6

                         Asset Description                                        Petition/                   Estimated Net Value                      Property                   Sales/Funds               Asset Fully Administered (FA)/
                          (Scheduled and                                        Unscheduled                  (Value Determined by                      Abandoned                  Received by              Gross Value of Remaining Assets
                     Unscheduled (u) Property)                                     Value                            Trustee,                     OA =§ 554(a) abandon.             the Estate
                                                                                                            Less Liens, Exemptions,
                                                                                                               and Other Costs)

 Ref. #
1       Bank of America x2873                                                             $908.65                                  $908.65                                                   $0.00                                            FA
2       Wells Fargo Checking x0981                                                          $0.00                               $10,063.73                                             $10,063.73                                             FA
3       Office furniture                                                                  $869.00                                  $869.00                                                   $0.00                                            FA
Asset Notes:       Office furniture: (2) counters, (1) back counter, safe, refrigerator, coffee pot, water cooler, 7 x 9 carpet, office baskets, antique Chest, toilet seat holder, molding scrap, (3) lamps
4       Equipment                                                                         $628.00                                  $628.00                                                   $0.00                                            FA
Asset Notes:      Equipment, dolly's, ladders, carpet, molding, towel dispensers, utility tables, bosch tank, fire hydrants, security panels, industrial shelving, rolling rack, painting extension poles, security
                  mirrors, broom and dustpan, l-Bracket hangers, small shredder, file cabinet,
5       Office equipment,                                                                $80.00                                    $80.00                                                   $0.00                                             FA
Asset Notes:       including all computer equipment and communication systems equipment and software computers, equipment, HP office printer, office supplies
6       NEC phones, courtesy phones, stip cords,                                          $249.00                                  $249.00                                                   $0.00                                            FA
        vaccum, shop vac., stip cords, swiffer mops
7       2013 Subaru Outback                                                           $10,500.00                                $10,500.00                                             $11,000.00                                             FA
Asset Notes:     11/29/17 - docket 29 - Order Requiring Darlene Cohen to turn over vehicle to trustee.
                 01/16/18 - docket 34 - Second Order Requiring Debtor to turn over vehicle on or before 1.19.18.
8       Refund from USPS                                        (u)                  $0.00                                          $28.00                                                  $28.00                                            FA
9       Travelers Property Casualty LC Agency refund                  (u)                   $0.00                                  $520.00                                                 $520.00                                            FA
10      P. Biallas preference settlement                              (u)                   $0.00                               $10,000.00                                             $10,000.00                                             FA


TOTALS (Excluding unknown value)                                                                                                                                                                                   Gross Value of Remaining Assets
                                                                                       $13,234.65                              $33,846.38                                              $31,611.73                                          $0.00




     Major Activities affecting case closing:
      10/16/2018      TFR submitted
      06/05/2018      docket 59 - Order Auth 2004 - Bank of America
      05/24/2018      docket 56 - Order Auth 2004 Exam - Wells Fargo Bank
      01/16/2018      DKT 34 - (Second) Order compelling debtor to turn over vehicle on or before 1.19.18
      11/09/2017      Order entered authorizing employment of Quackenbush Hansen & Cogar as accountants for trustee.
      11/07/2017      Order entered authorizing employment of Gebben as attorney for trustee


                                             Case 17-13504-CMA                        Doc 99           Filed 02/15/19               Ent. 02/15/19 15:54:08                      Pg. 8 of 12
                                                                                 FORM 1
                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                    Page No:    2              Exhibit 8
                                                                              ASSET CASES

Case No.:                  17-13504-CMA                                                                                            Trustee Name:                               Edmund J. Wood
Case Name:                 GILMAN GALLERY INC.                                                                                     Date Filed (f) or Converted (c):            08/09/2017 (f)
For the Period Ending:     2/5/2019                                                                                                §341(a) Meeting Date:                       09/07/2017
                                                                                                                                   Claims Bar Date:                            12/22/2017

                               1                                 2                          3                              4                        5                                         6

                       Asset Description                       Petition/             Estimated Net Value                Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                       Unscheduled            (Value Determined by                Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                    Value                      Trustee,               OA =§ 554(a) abandon.         the Estate
                                                                                   Less Liens, Exemptions,
                                                                                      and Other Costs)

Initial Projected Date Of Final Report (TFR):   08/09/2019                 Current Projected Date Of Final Report (TFR):       10/16/2018               /s/ EDMUND J. WOOD
                                                                                                                                                        EDMUND J. WOOD




                                        Case 17-13504-CMA        Doc 99       Filed 02/15/19            Ent. 02/15/19 15:54:08               Pg. 9 of 12
                                                                                                                                                                    Page No: 1                   Exhibit 9
                                                                                                  FORM 2
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          17-13504-CMA                                                                                    Trustee Name:                           Edmund Wood
 Case Name:                        GILMAN GALLERY INC.                                                                             Bank Name:                              First Sound Bank
Primary Taxpayer ID #:             **-***9063                                                                                      Checking Acct #:                        ******4342
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          Checking
For Period Beginning:              8/9/2017                                                                                        Blanket bond (per case limit):          $78,753,461.00
For Period Ending:                 2/5/2019                                                                                        Separate bond (if applicable):

       1                2                                     3                                            4                                             5                       6                       7

   Transaction       Check /                            Paid to/                Description of Transaction                          Uniform           Deposit            Disbursement                 Balance
      Date            Ref. #                         Received From                                                                 Tran Code            $                     $


08/25/2017            (2)      Wells Fargo Bank, N.A.                   Turnover of Bank Funds                                     1129-000           $10,047.23                                         $10,047.23
08/31/2017                     First Sound Bank                         Bank Service Fee                                           2600-000                                            $47.51                $9,999.72
09/18/2017            (8)      United States Postal Service             Refund for post office box                                 1290-000              $28.00                                          $10,027.72
09/30/2017                     First Sound Bank                         Bank Service Fee                                           2600-000                                            $58.18                $9,969.54
10/06/2017            (9)      Travelers Property Casualty CL Agency    Insurance premium refund                                   1229-000             $520.00                                          $10,489.54
10/31/2017                     First Sound Bank                         Bank Service Fee                                           2600-000                                            $58.61            $10,430.93
11/30/2017                     First Sound Bank                         Bank Service Fee                                           2600-000                                            $58.73            $10,372.20
12/31/2017                     First Sound Bank                         Bank Service Fee                                           2600-000                                            $58.65            $10,313.55
01/17/2018            (2)      Wells Fargo Bank NA                      refund of balance in account x0981                         1129-000              $16.50                                          $10,330.05
01/31/2018                     First Sound Bank                         Bank Service Fee                                           2600-000                                            $58.59            $10,271.46
02/28/2018                     First Sound Bank                         Bank Service Fee                                           2600-000                                            $58.52            $10,212.94
03/26/2018           1000      International Sureties, Ltd              2018 bond premium (pro-rata share)                         2300-000                                             $2.79            $10,210.15
03/31/2018                     First Sound Bank                         Bank Service Fee                                           2600-000                                            $58.44            $10,151.71
04/30/2018                     First Sound Bank                         Bank Service Fee                                           2600-000                                            $58.36            $10,093.35
05/02/2018                     James G. Murphy Company                  2013 Subaru Outback                                            *               $9,900.00                                         $19,993.35
                      {7}                                               Sale proceeds                                $11,000.00    1129-000                                                              $19,993.35
                                                                        James G. Murphy Co. - auctioneer             $(1,100.00)   3610-000                                                              $19,993.35
                                                                        commission
05/31/2018                     First Sound Bank                         Bank Service Fee                                           2600-000                                            $70.48            $19,922.87
06/06/2018            (10)     Pamela Lee Biallas                       Repayment of preference                                    1241-000           $10,000.00                                         $29,922.87
06/30/2018                     First Sound Bank                         Bank Service Fee                                           2600-000                                            $81.77            $29,841.10
07/31/2018                     First Sound Bank                         Bank Service Fee                                           2600-000                                            $84.30            $29,756.80
08/31/2018                     First Sound Bank                         Bank Service Fee                                           2600-000                                            $84.18            $29,672.62
12/04/2018           1001      David A. Gebben                          Attorney fee per final order                               3210-000                                      $12,908.00              $16,764.62
12/04/2018           1002      David A. Gebben                          Attorney expense per final order                           3220-000                                            $66.50            $16,698.12
12/04/2018           1003      Edmund Wood                              Trustee Compensation                                       2100-000                                          $3,911.17           $12,786.95
12/04/2018           1004      Edmund Wood                              Trustee Expenses                                           2200-000                                            $98.99            $12,687.96
12/04/2018           1005      Quackenbush Hansen & Cogar, CPAs, PLLC   Accountant fee per final order                             3410-000                                          $7,714.00               $4,973.96

                                                                                                                              SUBTOTALS               $30,511.73                 $25,537.77
                                           Case 17-13504-CMA            Doc 99          Filed 02/15/19         Ent. 02/15/19 15:54:08   Pg. 10 of 12
                                                                                                                                                                             Page No: 2                   Exhibit 9
                                                                                                  FORM 2
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          17-13504-CMA                                                                                           Trustee Name:                             Edmund Wood
 Case Name:                        GILMAN GALLERY INC.                                                                                    Bank Name:                                First Sound Bank
Primary Taxpayer ID #:             **-***9063                                                                                             Checking Acct #:                          ******4342
Co-Debtor Taxpayer ID #:                                                                                                                  Account Title:                            Checking
For Period Beginning:              8/9/2017                                                                                               Blanket bond (per case limit):            $78,753,461.00
For Period Ending:                 2/5/2019                                                                                               Separate bond (if applicable):

       1                2                                  3                                            4                                                         5                       6                       7

   Transaction       Check /                           Paid to/                 Description of Transaction                                 Uniform           Deposit              Disbursement                 Balance
      Date            Ref. #                        Received From                                                                         Tran Code            $                       $


12/04/2018           1006      Quackenbush Hansen & Cogar, CPAs, PLLC    Accountant expense per final order                                3420-000                                            $249.25                $4,724.71
12/04/2018           1007      Internal Revenue Service - Philadelphia   Claim #: 22; Distribution Dividend: 35.78; Account                5800-000                                           $1,015.18               $3,709.53
                                                                         Number: ;
12/04/2018           1008      WA Department of Revenue                  Claim #: 33; Distribution Dividend: 35.78; Account                5800-000                                           $3,599.36                $110.17
                                                                         Number: 9063;
12/04/2018           1009      Wa. State Dept. Labor and Industries      Claim #: 53; Distribution Dividend: 35.78; Account                5800-000                                            $110.17                   $0.00
                                                                         Number: ;

                                                                                           TOTALS:                                                              $30,511.73                $30,511.73                     $0.00
                                                                                               Less: Bank transfers/CDs                                              $0.00                     $0.00
                                                                                           Subtotal                                                             $30,511.73                $30,511.73
                                                                                               Less: Payments to debtors                                             $0.00                     $0.00
                                                                                           Net                                                                  $30,511.73                $30,511.73



                     For the period of 8/9/2017 to 2/5/2019                                                            For the entire history of the account between 08/11/2017 to 2/5/2019

                     Total Compensable Receipts:                         $31,611.73                                    Total Compensable Receipts:                                    $31,611.73
                     Total Non-Compensable Receipts:                          $0.00                                    Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                       $31,611.73                                    Total Comp/Non Comp Receipts:                                  $31,611.73
                     Total Internal/Transfer Receipts:                        $0.00                                    Total Internal/Transfer Receipts:                                   $0.00


                     Total Compensable Disbursements:                    $31,611.73                                    Total Compensable Disbursements:                               $31,611.73
                     Total Non-Compensable Disbursements:                     $0.00                                    Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:                  $31,611.73                                    Total Comp/Non Comp Disbursements:                             $31,611.73
                     Total Internal/Transfer Disbursements:                   $0.00                                    Total Internal/Transfer Disbursements:                              $0.00




                                          Case 17-13504-CMA              Doc 99        Filed 02/15/19             Ent. 02/15/19 15:54:08                   Pg. 11 of 12
                                                                                                                                                            Page No: 3                Exhibit 9
                                                                                         FORM 2
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         17-13504-CMA                                                                              Trustee Name:                           Edmund Wood
Case Name:                       GILMAN GALLERY INC.                                                                       Bank Name:                              First Sound Bank
Primary Taxpayer ID #:           **-***9063                                                                                Checking Acct #:                        ******4342
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                          Checking
For Period Beginning:            8/9/2017                                                                                  Blanket bond (per case limit):          $78,753,461.00
For Period Ending:               2/5/2019                                                                                  Separate bond (if applicable):

      1                 2                                3                                      4                                                5                       6                    7

  Transaction        Check /                         Paid to/           Description of Transaction                          Uniform           Deposit            Disbursement              Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                     $




                                                                                                                                                                              NET            ACCOUNT
                                                                                  TOTAL - ALL ACCOUNTS                              NET DEPOSITS                         DISBURSE           BALANCES

                                                                                                                                              $30,511.73             $30,511.73                      $0.00




                     For the period of 8/9/2017 to 2/5/2019                                             For the entire history of the case between 08/09/2017 to 2/5/2019

                     Total Compensable Receipts:                   $31,611.73                           Total Compensable Receipts:                                  $31,611.73
                     Total Non-Compensable Receipts:                    $0.00                           Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                 $31,611.73                           Total Comp/Non Comp Receipts:                                $31,611.73
                     Total Internal/Transfer Receipts:                  $0.00                           Total Internal/Transfer Receipts:                                 $0.00


                     Total Compensable Disbursements:              $31,611.73                           Total Compensable Disbursements:                             $31,611.73
                     Total Non-Compensable Disbursements:               $0.00                           Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:            $31,611.73                           Total Comp/Non Comp Disbursements:                           $31,611.73
                     Total Internal/Transfer Disbursements:             $0.00                           Total Internal/Transfer Disbursements:                            $0.00




                                                                                                                        /s/ EDMUND WOOD
                                                                                                                        EDMUND WOOD




                                         Case 17-13504-CMA        Doc 99        Filed 02/15/19       Ent. 02/15/19 15:54:08                 Pg. 12 of 12
